      Case 2:17-cv-00151-MHT-JTA Document 59 Filed 04/21/20 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


WILLIE ARTHUR SULLEN,                  )
                                       )
       Plaintiff,                      )
                                       )             CIVIL ACTION NO.
       v.                              )               2:17cv151-MHT
                                       )                    (WO)
JEFFERSON DUNN, et al.,                )
                                       )
       Defendants.                     )

                                   ORDER

       This cause is now before the court on plaintiff's

motion to proceed on appeal in forma pauperis (doc. no.

56).

       28 U.S.C. § 1915(a) provides that, "An appeal may

not    be   taken     in   forma   pauperis          if     the   trial    court

certifies      in   writing     that       it   is    not     taken   in    good

faith."       In making this determination as to good faith,

a court must use an objective standard, such as whether

the appeal is "frivolous," Coppedge v. United States,

369    U.S.    438,    445    (1962),       or       "has    no   substantive

merit."       United States v. Bottoson, 644 F.2d 1174, 1176

(5th Cir. Unit B May 15, 1981) (per curiam); see also
   Case 2:17-cv-00151-MHT-JTA Document 59 Filed 04/21/20 Page 2 of 2



Rudolph v. Allen, 666 F.2d 519, 520 (11th Cir. 1982)

(per curiam); Morris v. Ross, 663 F.2d 1032 (11th Cir.

1981).   Applying this standard, this court is of the

opinion, for the reasons stated in the recommendation

of the magistrate judge, that the plaintiff's appeal is

without a legal or factual basis and, accordingly, is

frivolous and not taken in good faith.                     See, e.g.,

Rudolph v. Allen, supra; Brown v. Pena, 441 F. Supp.

1382 (S.D. Fla. 1977), aff'd without opinion, 589 F.2d

1113 (5th Cir. 1979).

                                 ***

    Accordingly,      it   is   ORDERED     that    the   plaintiff's

motion   to   proceed      on   appeal    in   forma      pauperis     is

denied; and that the appeal in this cause is certified,

pursuant to 28 U.S.C. § 1915(a), as not taken in good

faith.

    DONE, this the 21st day of April, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
